DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on September 30, 2022, has been entered.


Response to Amendment
Applicant’s amendment filed with the RCE has been entered.  Claims 1, 6-11, and 13 have been amended as requested.  Claims 2-5 and 14 have been cancelled and new claims 20-22 have been added.  Thus, the pending claims are 1, 6-13, and 15-22, with claims 15-19 being withdrawn as non-elected.  
Said amendment is sufficient to overcome the claim rejections under 35 USC 112 as set forth in sections 5-10 of the last Office action (Final Rejection mailed April 1, 2022). 

Drawings
The drawings were received on September 30, 2022.  These drawings are sufficient to overcome the objection thereto as set forth in section 3 of the last Office action.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 12 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2005/0112975 issued to McMurray in view of US 4,712,281 issued to Scheller and US 5,783,277 issued to Rock et al. as set forth in section 12 of the last Office action.
New claims 20-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2005/0112975 issued to McMurray in view of US 4,712,281 issued to Scheller and/or US 5,783,277 issued to Rock et al.
Applicant has amended claim 1 to omit the recitations that the remainder of the front and rear surfaces consist of the second polyester yarns and the first polyester yarns, respectively.  Additionally, the claims have been amended to limit the front and rear surfaces to each “consist of” the first and second polyester yarns.  It is noted that presently amended claim 1 is analogous to that set forth in the amendment filed July 9, 2020, with the exception of the recitation “resulting in a base greige fabric.”  However, said amendment is insufficient to overcome the standing rejection since, as set forth below, McMurray clearly teaches a warp knit greige fabric having definitive two-sided qualities (abstract).  
Specifically, McMurray discloses a stretch single layer warp knit fabric having definitive two sided qualities (abstract and section [0031]).  In a preferred embodiment, the first technical face comprises fully dyeable continuous multifilament yarns or spun staple yarns of nylon or polyester and a second technical back side comprises textured microdenier multifilament yarns of nylon or polyester (i.e., polyester yarns of different denier and filament number) (section [0032]).  The polyester yarns may also be scoured and the fabric may be printed with a pattern (sections [0041], [0055], and [0059]). The technical back may be sueded or brushed (i.e., napped) for maximizing wearer comfort and increasing thermal retention properties of the fabric (i.e., producing a “raised flannel effect”) (sections [0039] and [0071]).  
The warp knit may be made on a three-bar or two-bar knitting machine (section [0047] and Figures 1 and 3).  In particular, Figure 3 shows a two-bar knit tricot fabric comprising a continuous multifilament yarn 69 on a front bar and a microdenier textured multifilament yarn 70 on a back bar  (i.e., two yarns having different deniers) (section [0047]).  Such a two-bar knit fabric would necessarily result in the two yarns being looped around each other, wherein each face of the fabric consists of the two yarns.  The two faces of the knit fabric are distinguishable in at least one quality, such as color, shade, fiber type, fiber size, pattern, texture, mechanical or chemical finish or other additional processing, luster or brightness, opacity, reflectivity, or physical properties, such as wicking, breathability, water resistance, stain resistance, comfort, heat transfer, insulation, flame retardancy, and combinations thereof (sections [0051] and [0054]).  The fiber size may vary from microdenier to more “standard fiber sizes” of 20-150 denier, dependent upon which bar the yarn is employed on (section [0054]).  A preferred yarn for one of the bars is a polyester yarn having a yarn denier of 45 with 20 filaments per yarn (section [0049]).  However, McMurray teaches one of ordinary skill in the art will appreciate that the yarn or fibers sizes selected will vary and depend upon the particular fabric being constructed and its intended application, as well as its functional qualities” (section [0054]).  The texture of the two faces may differ, wherein said textural differences may be provided by finishes such as napping, brushing, sueding, sanding, and the like (sections [0056] and [0076]).    
Thus, McMurray teaches the invention of claim 1 with the exceptions (a) the two yarns have a different number of filaments per yarn, (b) both sides of the fabric are napped, and (c) the warp knit fabric is a “sheeting” fabric.
Regarding exception (a), McMurray fails to explicitly teach or suggest the two yarns employed in the two-bar embodiment of Figure 3 have a different number of filaments.  However, the reference does teach one yarn is a continuous multifilament yarn (i.e., “standard fiber sizes” of 20-150 denier) while the other yarn is a microdenier textured multifilament yarn (i.e., deniers less than 1) (section [0047]).  A skilled artisan would recognize that such microdenier filaments yarns would likely have a different number of filaments per yarns than yarns comprising “standard fiber” deniers (i.e., a smaller denier filament would require more filaments per yarn than filaments of “standard fiber sizes” for yarns of like total denier).  Hence, it would have been readily obvious to one skilled in the art to select an appropriate number of filaments per yarn in order to achieve the desired fabric properties.  Note the number of filaments per yarn is a well-established result effective variable in the textile art.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 205 USPQ 215.  As such, modification of denier per filament in a yarn would have yielded predictable results to the skilled artisan.  Therefore, absent a showing of unexpected results achieved therefrom or other evidence of secondary considerations, exception (a) is rejected as being obvious over the cited prior art.  
Regarding exception (b), while McMurray only teaches napping of one face of the fabric, napping of both faces of a fabric are well known in the art.  For example, Scheller and Rock both teach double-sided napped fabrics.  Scheller discloses a warp knitted fabric, wherein both of the face and back are napped surfaces (abstract and Figure 7). Additionally, Rock discloses a warp knit fabric, wherein both faces of the layers are napped (abstract and col. 1, lines 64-67).  Hence, it would have been readily obvious to one of ordinary skill in the art to nap both the faces of the McMurray fabric instead of just a single face in order to provide a double-sided napped fabric having a soft hand and insulation properties on both sides thereof.  Such a modification would have yielded predictable results to the skilled artisan (e.g., a two-sided napped fabric).  The combination of cited art teaches a warp knitted fabric of two different types of polyester yarns knitted into looped knit stitches, wherein each face consists primarily of one of the yarns and wherein both surfaces of the fabric comprise both yarns and are napped.  Note napping both sides of the McMurray fabric would still result in both faces being distinguishable by nature of the different hand, texture, and properties resulting from the two different yarn sizes.  Therefore, exception (b) is held to be obvious over the cited prior art. 
Regarding exception (c), McMurray fails to teach the knit fabric is a “sheeting” fabric.  However, the recitation “sheeting” is descriptive of an intended use of the knit fabric (i.e., fabric for household textiles).  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The McMurray warp knit fabric, as modified by Scheller and Rock, is structurally capable of being employed as a “sheeting” fabric.  Hence, exception (c) and claim 1 stands rejected as being obvious over the prior art.  
Regarding claim 12, which limits the fabric to being napped by “planetary napping rollers, four times on the face and 2 times on the back,” it is argued that the limitation thereof is a method limitation in a product claim.  As such, said limitation is not given patentable weight at this time.  In order to be given patentable weight, a method limitation must materially affect the final product in a structural manner.  The presence of process limitations on product claims in which the product does not otherwise patentably distinguish over the prior art, cannot impart patentability to the product. In re Stephens, 145 USPQ 656.  It is asserted that the final product of applicant’s claimed method limitation is the same or only slightly different than that made by the napping process of the prior art.  Absent a showing of a patentable distinction or unexpected results achieved from the particular method of napping, the final product of the cited prior art renders applicant’s claims nonobviousness.  Therefore, claim 12 stands rejected as being obvious over the prior art.
Regarding new claims 20-22, McMurray fails to teach or suggest the claimed first polyester yarn is 50D x 48F while the second polyester yarn is 75D x 144F.  However, it would have been readily obvious to one skilled in the art to select an appropriate number of filaments per yarn and an appropriate denier per filament in order to achieve the desired fabric properties.  Note denier per filament, number of filaments per yarn, and yarn denier are well-established result effective variables in the textile art.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 205 USPQ 215.  As such, modification of any of these variables would have yielded predictable results to the skilled artisan.  Therefore, absent a showing of unexpected results achieved therefrom or other evidence of secondary considerations, claims 20-22 are rejected as being obvious over the cited prior art.  
Claims 6-11 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2005/0112975 issued to McMurray in view of US 4,712,281 issued to Scheller, and US 5,783,277 issued to Rock et al., as applied to claim 1 above, and in further view of JP H0734363 issued to Yoshida.
With respect to claims 6-11, McMurray teaches the warp knit fabric is suitable for apparel (section [0072]) instead of the claimed household textile applications (e.g., bed sheets).  However, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the fabric in other textile applications desiring a comfortable hand and thermal retention properties on both faces thereof.  Such other applications would include household linens as presently claimed.  See, for example, Yoshida, which discloses  napped tricot knit fabrics comprising polyester yarns (abstract and sections [0001] and [0005]).  Said napped knit fabric is suitable for use as both apparel (e.g., cold weather clothes) and bed linens (e.g., sheets and blankets) (paragraph prior to section [0021]). Hence, the use of the modified McMurray napped knit fabric as household linens (e.g., sheet, comforter, mattress pad, pillow, feather bed, etc.) would have yielded predictable results to the skilled artisan. Thus, claims 6-11 are rejected as being obvious over the prior art.  
Regarding independent claim 13, the limitations of said claim are analogous to those of claims 1, 6 (or 7 or 11), 12, and 22.  As such, claim 13 is rejected for reasons analogous to those set forth in the rejections of claims 1, 6, 12, and 22.  
Claims 1, 12, and 20-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 3,748,844 issued to Pacofsky in view of US 4,712,281 issued to Scheller and/or US 5,783,277 issued to Rock et al. 
Presently amended claim 1 is analogous to claim 1 as in the amendment filed July 9, 2020, with the exception of the recitation “resulting in a base greige fabric.” As such, the prior art rejection of based upon Pacofsky, as previously set forth in section 7 of the Final Rejection Office action mailed July 21, 2020, is hereby reinstated.  
Specifically, Pacofsky discloses an inventive multifilament polyester yarn that is particularly suitable for two-bar warp knitting with ordinary polyester yarn (abstract and col. 3, line 59-col. 4, line 4).  Figures 1 and 2 show a single-layer warp knit fabric consisting of a plurality of first polyester yarns and a plurality of second polyester yarns, wherein both faces of the fabric consist of both yarns, and wherein the two polyester yarns looped around each other.  Exemplary inventive yarns B, C, and D have a denier per filament of 40D x 14F, 39D x 14F, and 40D x 14F, respectively, while exemplary conventional yarns A and E have a denier per filament of 40D x 27F (col. 7, line 25 – col. 8, line 20 and Table Ib).  Exemplary warp knit fabrics comprise combinations of yarns A/E, B/A, C/A, and D/A, such that the first polyester yarn has a different denier per filament than the second polyester yarn (Table II).  The knit fabrics are suitable for use as knitwear apparel (col. 2, lines 9-12).  
Thus, Pacofsky teaches the invention of claim 1 with the exceptions (a) both faces are napped and (b) the warp knit fabric is a “sheeting” fabric.
  Regarding exception (a), as discussed above, Scheller and Rock evidence that it is well known in the art to nap both sides of a fabric.  Hence, it would have been readily obvious to one of ordinary skill in the art to nap both faces of the Pacofsky fabric in order to provide a double-sided napped fabric having a soft hand and insulation properties on both sides thereof.  Such a modification would have yielded predictable results to the skilled artisan (i.e., a two-sided napped fabric).  The combination of cited art teaches a warp knitted fabric of two different types of polyester yarns knitted into looped knit stitches, wherein both surfaces of the fabric comprise both yarns and are napped.  Therefore, exception (a) is rejected as being obvious over the prior art.  
Regarding exception (b), Pacofsky fails to teach the knit fabric is a “sheeting” fabric.  However, the recitation “sheeting” is descriptive of an intended use of the knit fabric (i.e., fabric for household textiles).  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The Pacofsky warp knit fabric, as modified by Scheller and Rock, is structurally capable of being employed as a “sheeting” fabric.  Hence, exception (b) and claim 1 is rejected as being obvious over the prior art.  
Regarding claim 12, which limits the fabric to being napped by “planetary napping rollers, four times on the face and 2 times on the back,” it is argued that the limitation thereof is a method limitation in a product claim.  As such, said limitation is not given patentable weight at this time.  In order to be given patentable weight, a method limitation must materially affect the final product in a structural manner.  The presence of process limitations on product claims in which the product does not otherwise patentably distinguish over the prior art, cannot impart patentability to the product. In re Stephens, 145 USPQ 656.  It is asserted that the final product of applicant’s claimed method limitation is the same or only slightly different than that made by the napping process of the prior art.  Absent a showing of a patentable distinction or unexpected results achieved from the particular method of napping, the final product of the cited prior art renders applicant’s claims nonobviousness.  Therefore, claim 12 is rejected as being obvious over the prior art.  
Regarding claims 20-22, Pacofsky fails to teach or suggest the claimed first polyester yarn is 50D x 48F while the second polyester yarn is 75D x 144F.  However, it would have been readily obvious to one skilled in the art to select an appropriate number of filaments per yarn and an appropriate yarn denier in order to achieve the desired fabric properties.  Note denier per filament, number of filaments per yarn, and yarn denier are well-established result effective variables in the textile art.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 205 USPQ 215.  As such, modification of any of these variables would have yielded predictable results to the skilled artisan.  Therefore, absent a showing of unexpected results achieved therefrom or other evidence of secondary considerations, claims 20-22 are rejected as being obvious over the cited prior art.  
Claims 6-11 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 3,748,844 issued to Pacofsky in view of US 4,712,281 issued to Scheller and/or US 5,783,277 issued to Rock et al., as applied to claim 1 above, and in further view of JP H0734363 issued to Yoshida.
With respect to claims 6-11 and 13, Pacofsky teaches the warp knit fabric is suitable for apparel (col. 2, lines 9-12) instead of the claimed household textile applications (e.g., bed sheets).  However, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the fabric in other textile applications desiring a comfortable hand and thermal retention properties on both faces thereof.  Such other applications would include household linens as presently claimed.  See, for example, Yoshida, which discloses  napped tricot knit fabrics comprising polyester yarns (abstract and sections [0001] and [0005]).  Said napped knit fabric is suitable for use as both apparel (e.g., cold weather clothes) and bed linens (e.g., sheets and blankets) (paragraph prior to section [0021]). Hence, the use of the modified Pacofsky napped knit fabric as household linens (e.g., sheet, comforter, mattress pad, pillow, feather bed, etc.) would have yielded predictable results to the skilled artisan. Thus, claims 6-11 are rejected as being obvious over the prior art.  
Regarding independent claim 13, the limitations of said claim are analogous to those of claims 1, 6 (or 7 or 11), 12, and 22.  As such, claim 13 is rejected for reasons analogous to those set forth in the rejections of claims 1, 6, 12, and 22.  


Response to Arguments
Applicant’s arguments with respect to the prior art rejection based upon McMurray have been considered but are not persuasive.  
Applicant argues the prior art fails to teach or suggest the claimed invention (Amendment, page 11, 1st paragraph).  Apecifically, applicant asserts the claimed invention is limited to “consisting of” only the first and second yarns, while all the cited prior art includes yarns other than the first and second yarns (Amendment, page 11, 2nd paragraph).  
In response, the primary reference of McMurray clearly teaches an embodiment comprising a knit fabric comprising only a first yarn and a second yarn.  See Figure 3, which shows a two-bar knit tricot fabric comprising a continuous multifilament yarn 69 on a front bar and a microdenier textured multifilament yarn 70 on a back bar  (i.e., two yarns having different deniers) (section [0047]).  Such a two-bar knit fabric would necessarily result in the two yarns being looped around each other, wherein each face of the fabric consists of only the two yarns.  With respect to the secondary references of Scheller and Rock, while said references may employ more than two yarns, the rejection is not based upon the knit structures of the secondary references; the primary reference McMurray teaches a warp knit fabric consisting of only two yarns.  The double-sided nap feature of Scheller and Rock is not dependent upon the knit fabric having more than two yarns, and thus are applicable to the two yarn embodiment of McMurray.  In other words, the Scheller and Rock references, which do teach other yarns, are only relied upon for teaching napping of knit fabrics.  The napping processes of Scheller and Rock are not necessarily dependent upon the presence of the other yarns; napping is a well-known fabric finishing process that is not particularly limited to fabric construction in that all types of woven, knit, and nonwoven fabrics may be napped. Therefore, applicant’s argument is found unpersuasive and the above rejection stands. 
  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477. The examiner can normally be reached 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        October 27, 2022